DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 28, 2022, has been entered.
Claim Objections
Claim 11 is objected to because of the following informalities:  
In claim 11, lines 1-2, “first height” should read --the first height--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 16-18 and 21-23 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. 
Regarding claims 16 and 23, the subject matter not supported by the original disclosure is “directing a series of bounced balls past an opponent” (claim 16, line 1) and the step of “directing the every ball of the series over the fence to bounce onto the court surface inside the fence only once and without any preliminary bounce outside the fence in such a way as to get each of the series of balls back over the fence on an opponents side of the court surface and thereafter traveling at a height above the playing surface that never exceeds the height of the opponent as the ball passes the opponent” (claim 16, lines 5-9; claim 23, lines 10-14). The original disclosure is silent with respect to a series of balls and does not describe directing every ball of a series of balls in the claimed manner. Rather, the original disclosure describes the objective of the game as being for two players to bounce a ball back and forth (see specification, pg. 5, lines 9-13).
Regarding claims 21 and 22, there is insufficient written description support for the full range of the number of voids included within the ranges of “fewer than eight” (claim 21) and “fewer than six” (claim 22). The only description of voids in the original disclosure is what is shown in Figs. 1 and 2, which appear to show exactly four voids. There is no description of any embodiment having more than or less than four voids.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12-14, 16-18, and 23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 12-14, it is unclear whether “fence height” in claims 12 and “the fence height” in claims 13-14 refers to the first height previously recited in claim 1. For the purpose of examination, “fence height” in claim 12 and “the fence height” in claims 13-14 will be interpreted to mean --the first height--. 
Regarding claim 16, the limitations “directing a series of bounced balls past an opponent” in lines 1-2, “the every ball of the series” in line 5, and “each of the series of balls” in line 7 render the claim indefinite, because these limitations appear to be inconsistent with Applicant’s disclosure. See MPEP 2173.03. The disclosure is silent with respect to a series of balls. Instead, the disclosure appears to describe a game played using one ball that is bounced back and forth between players. In view of this apparent inconsistency, it is unclear whether the description of “a series of balls” in claim 16 is meant to describe multiple balls (which is not supported by the original disclosure), or to describe multiple returns of the same ball back and forth between players. The latter interpretation appears to be more consistent with Applicant’s disclosure. However, claim 16 also specifies that the method is one of “directing a series of balls past an opponent” (lines 1-2) and that every ball of the series is directed “in such a way as to get each of the series of balls back over the fence … and thereafter traveling at a height above the playing surface … as the ball passes the opponent” (lines 6-9). It is unclear whether the preamble recitation of directing the series of balls past an opponent and the description of the trajectory of the balls following the phrase “in such a way as to” in lines 6-9 requires that the series of balls actually pass the opponent in order to satisfy the limitations of the claim, or whether this describes a desired trajectory that a player is attempting to accomplish in the directing step. In other words, it is unclear whether infringement would occur only when every ball of the series actually passes the opponent, or when every ball of the series is directed with the intention of passing the opponent. For the purpose of examination, in an effort to harmonize claim 16 with the method as originally disclosed, “a series of balls” will be interpreted in view of Applicant’s disclosure as including a series of returns of the same ball between players, and the preamble recitation of directing the series of balls “past an opponent” and the limitations following the phrase “in such a way as to” in lines 6-9 will be interpreted as describing a player’s intended objective in the directing step (i.e., as describing what a player is attempting to accomplish in the directing step).  
Regarding claim 23, it is unclear whether “a playing surface” in line 9 is the same as the “player standing surface” previously recited in lines 7-8. For the purpose of examination, “a playing surface” in line 9 and “playing surface” in line 10 will each be interpreted to mean --the player standing surface--.
In addition, claim 23 recites the limitation “the every ball of the series” in line 10. There is insufficient antecedent basis for this limitation in the claims. In addition, as discussed above for claim 16, the limitations “the every ball of the series” in line 10 and “each of the series of balls” in line 12 render the claim indefinite because these limitations appear to be inconsistent with Applicant’s disclosure. See MPEP 2173.03. The disclosure is silent with respect to a series of balls. Instead, the disclosure appears to describe a game played using one ball that is bounced back and forth between players. In view of this apparent inconsistency, it is unclear whether the description of “every ball of the series” and “each of the series of balls” in claim 23 is meant to describe multiple balls (which is not supported by the original disclosure), or to describe multiple returns of the same ball back and forth between players. The latter interpretation appears to be more consistent with Applicant’s disclosure. However, claim 23 also specifies that every ball of the series is directed “in such a way as to get each of the series of balls back over the fence … and thereafter traveling at a height above the playing surface … as the ball passes the opponent” in lines 12-14. It is unclear whether the description of the trajectory of the balls following the phrase “in such a way as to” in lines 12-14 requires that the series of balls actually pass the opponent in order to satisfy the limitations of the claim, or whether this describes a desired trajectory that a player is attempting to accomplish in the directing step. In other words, it is unclear whether infringement would occur only when every ball of the series actually passes the opponent, or when every ball of the series is directed with the intention of passing the opponent. For the purpose of examination, in an effort to harmonize claim 23 with the method as originally disclosed, “every ball of the series” and “each of the series of balls” will be interpreted in view of Applicant’s disclosure as including a series of returns of the same ball between players, and the limitations following the phrase “in such a way as to” in lines 12-14 will be interpreted as describing a player’s intended objective in the directing step (i.e., as describing what a player is attempting to accomplish in the directing step).  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Royal House Antiques Gallery Rail Side Table (non-patent literature; hereinafter Royal).
Regarding claim 1, Royal discloses a portable apparatus (“table”, see annotated image below; the table being 57 cm tall and therefore sufficiently small to be inherently portable) comprising a generally horizontal, generally circular court surface (table surface A, which is structurally identical to the claimed court surface) peripherally surrounded by a fence (rail B). The court surface (A) has a radius (r) and the fence (B) comprises hard respective inner and outer deflecting surfaces (i.e., the inner and outer surface of the wooden rail B) having a plurality of voids (V) and a first height (h) measured above the court surface that is relatively small compared to the radius (r). For clarity, the examiner notes that “relatively small compared to the radius” is interpreted to mean smaller than the radius.

    PNG
    media_image1.png
    520
    474
    media_image1.png
    Greyscale

Regarding claim 2, Royal further discloses the court surface (A) is generally planar and substantially unbroken by irregularities or openings (as clearly shown in image above).
Regarding claim 3, Royal further discloses a structure (C) supporting the court surface (A), such that the court surface (A) is at a second height (h2) above a player standing surface.
Regarding claim 4, Royal further discloses the support structure (C) further comprises an outermost member (D, Annotated Image 2 below) immediately below the court surface (A), and the court surface (A) overhangs the support structure outermost member (D) by a radially measured playing clearance (c), and the playing clearance (c) is maintained beneath the court surface (A) to a vertical depth (d).

    PNG
    media_image2.png
    320
    340
    media_image2.png
    Greyscale

Claims 1, 3, and 21-22 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kidd (US Patent No. 5,566,948, hereinafter Kidd).
Regarding claim 1, Kidd discloses a portable ball game apparatus (10, Figs. 1-2; col. 2, lines 20-26) comprising a generally horizontal, generally circular court surface (flat, planar horizontal upper face 20; col. 2, lines 27-28) surrounded by a fence (lip 14; col. 2, lines 37-38). The court surface (20) has a radius (Figs. 1-2) and the fence (14) comprises hard inner and outer deflecting surfaces (see Figs. 1-2; col. 2, lines 37-42) having a plurality of voids (notches or slots 26A-D; col. 2, lines 38-42) and a first height measured above the court surface (20) that is relatively small compared to the radius (i.e., smaller than the radius; see Figs. 1-2).
Regarding claim 3, Kidd further discloses a structure (base 16, Figs. 1-2; col. 2, lines 24-25) supporting the court surface (20) such that the court surface (20) is at a second height above a player standing surface (playing surface 18; col. 2, lines 25-26, e.g., a floor, driveway, or sidewalk).
Regarding claims 21 and 22, Kidd further discloses the number of voids (26A-D) is four, which is fewer than eight (claim 21) and fewer than six (claim 22).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Royal. 
Regarding claim 5, Royal teaches the claimed invention substantially as claimed, as set forth above for claim 4. Royal teaches that the diameter of the table top/court surface (A), inclusive of the fence (B), is 40 cm (see NPL document, pg. 4, Item Length and Item Width = 40 cm, corresponding to a radius of 40/2=20 cm, or 200 mm), and the overall height of the apparatus is 57 cm (ibid., Item Height = 57 cm, or 570 mm), but Royal is otherwise silent with respect to specific dimensions of the apparatus and does not explicitly disclose the clearance (c) is in the range of 50-100 mm and the vertical depth (d) is in the range of 150-200 mm. However, given the overall size of Royal’s apparatus as noted above and the configuration of the supporting structure (C) shown in Royal’s image, it would appear that the clearance (c) and vertical depth (d) of Royal are at least very close to the recited ranges, including a clearance (c) of close to 50-100 mm, i.e., slightly less than half of the 200-mm radius of Royal at the top of the supporting structure (C) and to a vertical depth of 150-200 mm along the 570-mm height of Royal, i.e., roughly 30% of the total height. Moreover, Applicant has not disclosed that these specific dimensional ranges are critical for providing an advantage or solving a stated problem. Although Applicant’s specification states generally that providing clearance space to a vertical depth helps avoid hand injuries and allows for recovering shots below the height of the court surface (pg. 5, lines 22-25), Applicant has not disclosed that the specific dimensions claimed are necessary for performing this function, and it would appear that Royal’s clearance (c) and vertical depth (d) would be equally well suited to perform these functions. Additionally, one of ordinary skill in the art would reasonably expect that the apparatus of Royal would perform equally well with either the clearance (c) and vertical depth (d) disclosed by Royal or the claimed clearance and vertical depth. Therefore, the examiner concludes that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as a matter of design choice, to modify Royal such that the clearance (c) is in the range of 50-100 mm and the vertical depth (d) is 150-200 mm, since the court has held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). See MPEP 2144.04, subsection IV. A.
Regarding claim 6, Royal teaches the claimed invention substantially as claimed, as set forth above for claim 3. As noted above, Royal teaches that the overall height of the apparatus is 57 cm, which is understood to be measured from the standing surface to the top of the fence (B) (rather than to the court surface A). Although Royal does not explicitly state that the second height (h2) of the court surface (A) from the standing surface is in the range of 40-60 cm, it appears to the examiner, given the overall height of 57 cm and the low height of the fence (B) relative to the overall height, that the second height of Royal’s court surface (h2 = 57 cm minus height of fence B) falls within, or is at least very close to, the claimed range of 40-60 cm. The examiner notes that a prima facie case of obviousness exists when a claimed range overlaps or is close to the prior art. See MPEP 2144.05, Section I. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Royal with a second height (h2) from the standing surface to the court surface (A) in the range of 40-60 cm, because the claimed range is at least very close to the second height (h2) of Royal, and because the court has held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). See MPEP 2144.04, subsection IV. A.
Regarding claim 7, Royal teaches the claimed invention substantially as claimed, as set forth above for claim 6. Although Royal does not explicitly state that the second height (h2) of the court surface (A) from the standing surface is 50 cm, it appears to the examiner, given the overall height of 57 cm and the low height of the fence (B) relative to the overall height, that Royal’s second height (h2 = 57 cm minus height of fence B) is at least close to 50 cm. Moreover, one of ordinary skill in the art would recognize that the apparatus of Royal would not perform any differently with a second height (h2) of 50 cm. Therefore, it would have been obvious to one of ordinary skill in the art to modify the second height (h2) of Royal’s apparatus to be 50 cm, since the court has held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). See MPEP 2144.04, subsection IV. A.
Regarding claim 11, Royal teaches the claimed invention substantially as claimed, including the first height that is relatively small compared to the court radius, as set forth above for claim 1. Although Royal does not explicitly describe the ratio of the first height to the court radius, the examiner notes that the ratio of Royal’s first height (h1) to the court radius (r) appears to the examiner to be roughly on the order of 25% and therefore appears to fall within, or at least be very close to, the claimed range of 22% to 40%. As noted above, a prima facie case of obviousness exists when a claimed range overlaps or is close to the prior art. See MPEP 2144.05, Section I. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Royal with a ratio of the first height to the court radius that is within the claimed range of 22% to 40%, since the claimed range is at least very close to the ratio shown by Royal, and because the court has held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). See MPEP 2144.04, subsection IV. A.
Regarding claim 12, Royal teaches the claimed invention substantially as claimed, as set forth above for claim 11. Although Royal does not explicitly state that the ratio is 32%, it appears to the examiner that Royal’s ratio of first fence height to court radius is at least close to 32%, as noted above. Moreover, one of ordinary skill in the art would recognize that the apparatus of Royal would not perform any differently with first-height-to-radius ratio of 32%. Therefore, it would have been obvious to one of ordinary skill in the art to modify Royal to include a first-height-to-radius ratio of 32% (e.g., by slightly raising or lowering the fence height or by slighting reducing or enlarging the radius), since the court has held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). See MPEP 2144.04, subsection IV. A.
Regarding claim 13, Royal teaches the claimed invention substantially as claimed, as set forth above for claim 1. Royal does not explicitly disclose the height of the fence. As noted above, Royal discloses the radius (r) of the court surface (A) is 200 mm, and the first height (h1) of the fence (B) appears to be on the order of about 25% of the radius. It appears to the examiner, given the radius (r) of 200 mm and the first height (h1) of the fence (B) relative to the radius as shown in the image above, that Royal’s first height (h1) falls within or is at least very close to the claimed range of 40-85 mm (i.e., within the range of about 20-42% of Royal’s radius of 200 mm). As noted above, a prima facie case of obviousness exists when a claimed range overlaps or is close to the prior art. See MPEP 2144.05, Section I. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Royal’s fence (B) with a first height (h1) within the claimed range of 40-85 mm, because the claimed range is at least very close to the first height shown by Royal, and because the court has held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). See MPEP 2144.04, subsection IV. A.
Regarding claim 14, Royal teaches the claimed invention substantially as claimed, as set forth above for claim 13. Although Royal does not explicitly state that the first fence height is 60 mm, it appears to the examiner that Royal’s fence height is at least close to 60 mm, as noted above. Moreover, one of ordinary skill in the art would recognize that the apparatus of Royal would not perform any differently with fence height of 60 mm. Therefore, it would have been obvious to one of ordinary skill in the art to modify the fence height of Royal to be 60 mm, since the court has held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). See MPEP 2144.04, subsection IV. A.
Regarding claim 15, Royal teaches the claimed invention substantially as claimed, as set forth above for claim 4. Royal does not explicitly disclose the clearance (c) is 75 mm and the vertical depth (d) is 175 mm. However, given the overall size of Royal’s apparatus as noted above and the splayed configuration of the legs of the support structure (C) shown in Royal’s image, it would appear that the clearance (c) of Royal is at least close to 75 mm (i.e., about 37% of the 200-mm radius of Royal) at a vertical depth of 175 mm along the 200-mm height of Royal (e.g., where the legs of the support structure C splay outwardly approaching the bottom of the support structure C). Moreover, Applicant has not disclosed that these specific dimensions are critical for providing an advantage or solving a stated problem. Although Applicant’s specification states generally that providing clearance space to a vertical depth helps avoid hand injuries and allows for recovering shots below the height of the court surface (pg. 5, lines 22-25), Applicant has not disclosed that the specific dimensions claimed are necessary for performing this function, and it would appear that Royal’s clearance (c) and vertical depth (d) would be equally well suited to perform these functions. Additionally, one of ordinary skill in the art would reasonably expect that the apparatus of Royal would perform equally well with either the clearance (c) and vertical depth (d) disclosed by Royal or the claimed clearance and vertical depth. Therefore, the examiner concludes that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as a matter of design choice, to modify Royal such that the clearance (c) is 75 mm to a vertical depth (d) of 175 mm, since the court has held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). See MPEP 2144.04, subsection IV. A.
Claims 16-18 are rejected under 35 U.S.C. 103 as unpatentable over Heil (US Patent No. 2,275,179, hereinafter Heil) in view of Biederman et al. (US Patent Pub. 2010/0120559, hereinafter Biederman).
Regarding claim 16, Heil discloses a method of directing a series of bounced balls (i.e., a series of returns of a bounced ball; see note on claim interpretation in the rejection under 35 USC 112(b) above) past an opponent (pg. 1, col. 2, lines 20-21; Figs. 1-2), the method comprising the steps of: standing on an area of playing surface (pg. 1, col. 1, lines 1-4, “the floor”) that is lower than a court surface (target 10, pg. 1, col. 1, lines 1-4 and 34-40) located within the area of the playing surface (Fig. 2), the court surface (10) surrounded on all sides by a fence (low barrier formed by sheet 11, Fig. 2); directing every ball of the series (e.g., every ball in a rally, or every ball in each round of the game) over the fence (11) to bounce onto the court surface (10) inside the fence (11) only once and without any preliminary bounce outside the fence (11; as shown in dashed outlines in Fig. 2). The examiner notes that the phrase “in such a way as to get each of the series of balls back over the fence on an opponents side of the court surface and thereafter traveling at a height above the playing surface that never exceeds the height of the opponent as the ball passes the opponent” is interpreted in view of Applicant’s disclosure as describing a desired result of the directing step (i.e., with each player attempting to direct the ball past the opponent while the opponent is also attempting to prevent the ball from getting past). The method of Heil is clearly understood to have a similar objective of directing the ball in such a way as to get the ball back over the fence (11) on an opponent’s side of the court surface (10; see Fig. 2 showing the trajectory of a ball that directly strikes the top surface of the target 10) and thereafter traveling at a height above the playing surface as the ball passes the opponent (i.e., when the opponent fails to return the ball, as is well understood in the art of table-tennis type games; see Heil, pg. 1, col. 1, lines 1-2, and col. 2, lines 50-51). 
Heil does not explicitly state that the players are attempting to get each ball of the series to travel at a height above the playing surface that never exceeds the height of the opponent as the ball passes the opponent. However, as evidenced by Biederman, it is routine and conventional in the game art to introduce rules requiring that a projectile must be directed along a trajectory at a height above the playing surface that is deemed to be catchable by an opponent (para. 0016, lines 7-9, “[t]he flying object cannot be thrown out of reach of the defensive team (e.g., high and/or wide), i.e., the flying object should be deemed ‘catchable’”) . Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the game of Heil by introducing a rule that the height of the ball (when directed and returned in series, as discussed above) must never exceed the height of the opponent as the ball passes the opponent, so that the ball is deemed catchable, as suggested by Biederman, in order to ensure fairness in the game 
Regarding claim 17, the modified Heil teaches the claimed invention substantially as claimed, as set forth above for claim 16. Heil further teaches the court surface (10) is elevated above the playing surface by a support structure (arms 12-15, Fig. 2; pg. 1, col. 1, line 55-col. 2, line 6).
Regarding claim 18, the modified Heil teaches the claimed invention substantially as claimed, as set forth above for claim 16. Heil further teaches the court surface (10) is circular (Fig. 1; pg. 1, col. 1, lines 37-40). The circular court surface (10) inherently has a radius (Fig. 2), and the surrounding fence (11) extends to a height above the court surface (10, Fig. 2).
Allowable Subject Matter
Claim 23 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) set forth in this Office action, in particular, to clarify the step of directing the ball over the fence in a manner that is consistent with Applicant’s original disclosure. If Applicant believes that a telephonic interview would be helpful in reaching agreement on amendments that would overcome the rejections noted above, Applicant is invited to contact the examiner at the number listed below to schedule an interview.
Response to Arguments
Applicant's arguments filed August 28, 2022, have been fully considered but they are not persuasive. 
Regarding claim 1, in response to Applicant’s argument that Royal’s fence does not include a deflecting surface because Royal’s fence posts are thin, the examiner maintains that the inner and outer surfaces of Royal’s fence, which includes not only the posts but also the circular rail that surrounds the table surface, has inner and outer surfaces made of wood, which is a hard material that is inherently capable of performing the deflecting function. Compare to Applicant’s specification at pg. 2, lines 11-13: “The fence or rail advantageously completely surrounds the court surface which is desirably made of some relatively hard but relatively light substance such as wood.” The examiner finds nothing in the language of claim 1 to distinguish the claimed fence from the fence of Royal. The examiner notes that the new limitations of claims 21 and 22, which limit the number of voids to less than eight or less than six, are taught by Kidd, as set forth above in response to Applicant’s amendment.
In response to Applicant’s argument that Royal’s central support looks unstable and would be inoperable to support a game surface, the examiner notes that playing a ball game on the surface is an intended use of the claimed apparatus and does not further limit the structure of the apparatus itself. The examiner finds nothing in the language of the claims to distinguish Applicant’s support (recited in claim 3) from the support of Royal. Additionally, the examiner notes that the central support of Royal is clearly sufficiently stable to support the court surface of the apparatus in the manner shown in annotated image 1 above. 
With respect to claims 5-7 and 11-15, in response to Applicant’s argument that dimensional ranges need not be critical, the examiner notes that the discussion of criticality set forth in the rejections above is a secondary consideration. The conclusion of obviousness is based primarily on the closeness of the prior art dimensions to the claimed dimensions, particularly when considered in view of the simplicity and predictability of the table art. The examiner included a discussion of criticality as a secondary consideration because evidence of criticality can constitute objective evidence of non-obviousness. See MPEP 716.01(a). Additionally, the MPEP states that “[i]f the applicant has demonstrated the criticality of a specific limitation, it would not be appropriate to rely solely on case law as the rationale to support an obviousness rejection.” MPEP 2144.04. Because the specific dimensional limitations do not appear to be critical, the examiner maintains that it is appropriate to rely on case law as the rationale to support the obviousness rejections, as discussed above. 
	With respect to claim 16, in response to Applicant’s argument that Heil does not include a fence with hard deflecting surfaces, the examiner notes that claim 16 does not recite hard deflecting surfaces. The term “fence” is interpreted according to its dictionary definition to mean “a structure serving as an enclosure, a barrier, or a boundary” (American Heritage® Dictionary of the English Language, Fifth Edition © 2016, definition 1). The raised sheet (11) of Heil is a structure that serves as a barrier and boundary surrounding the court surface (10). See Heil, col. 2, lines 20-40. Thus, the raised sheet (11) is reasonably considered to be a fence as claimed. 
	In response to Applicant’s argument that Heil is silent as to whether or not a ball (or series of balls?) never passes over the head of an opponent, the examiner notes that the limitations with respect to the trajectory of a series of balls are unclear when considered in view of Applicant’s disclosure, as discussed above in the rejection under 35 USC 112(b). It is the examiner’s position that it would have been obvious to one of ordinary skill in the game art before the effective filing date of the claimed invention to modify the game of Heil to include a rule governing the height at which the ball passes, including a height that does not exceed the height of the opponent, in order to ensure that the ball is reasonably catchable to ensure fairness of the game, as suggested by Biederman and discussed above in response to Applicant’s amendment. It appears to the examiner that the provision of such a rule would read on the claim limitations, as best understood by the examiner in view of the issues under 35 USC 112(b).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /September 27, 2022/